Citation Nr: 9920277	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  94-28 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for the service-
connected craniotomy with skull loss, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from November 1964 to 
September 1967.

This appeal arose from a November 1993 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
evaluation in excess of 10 percent for the service-connected 
craniotomy with skull loss.  In June 1997, this issue was 
remanded for further development by the Board of Veterans' 
Appeals (Board).

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's service-connected craniotomy is manifested by a 
small area of skull loss.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected craniotomy with skull loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, Code 5296 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to the applicable criteria, loss of a portion of 
both the inner and outer tables of the skull without brain 
herniation warrants a 10 percent evaluation if the size of 
the area lost is smaller than the size of a 25-cent piece, or 
0.716 square inches (4.619 sq. cm.)  A 50 percent evaluation 
requires that the size of the area lost be larger than a 50-
cent piece, or 1.140 square inches (7.355 sq. cm. ).  A 30 
percent evaluation is warranted if the size of the area lost 
is intermediate between these two area sizes.  Intracranial 
complications are evaluated separately.  38 C.F.R. Part 4, 
Code 5296 (1998).

The veteran's service medical records indicated that he had 
developed a subdural hematoma in 1965 after a head injury.  
On July 8, 1965, he underwent a craniotomy in order to 
evacuate this hematoma.  He was awarded service connection in 
1967 for the craniotomy with skull loss.

The pertinent evidence of record included a VA examination of 
the veteran performed in March 1996.  This revealed a 2 inch 
very thin surgical scar in the right frontal area with a 1/2 
inch depression under it.  There was a 1 and 3/4 inch very thin 
surgical scar at the very apex of the head which was covered 
by hair.  There was also a 2 and 3/4 inch scar over the right 
temporal area which was covered by hair.  A slight depression 
in the right temporoparietal area was present.  These all 
appeared to represent burr holes.  The diagnosis was 
postoperative craniotomy with evacuation of a subdural 
hematoma in 1965.

The veteran was re-examined by VA in April 1998.  The 
examiner noted that the old treatment records had shown four 
burr holes, all of which were about 1 cm in diameter.  The 
examination revealed a 4.5 cm by about 1 mm linear, slightly 
curved surgical scar over the right frontal area.  There was 
a 1 cm in diameter circular depression with this scar.  This 
was in an area of hair loss, but it was not very noticeable.  
There was a 6 cm by 1/2 mm linear vertical scar in the lateral 
frontal area, which had a depression in the superior end 
measuring about 0.5 cm under the hair.  Because it was under 
hair, it was difficult to determine its exact dimensions.  
Finally, there was a 5.5 cm by 1 mm linear scar in the right 
parietal area, which extended superiorly to the midline at 
the apex of the head.  One half was under hair.  No 
depression could be detected in this area.  A second scar was 
about 1.5 cm by 0.5 cm, which was slightly depressed.  A 5.5 
cm by 1 mm surgical scar extended laterally and inferiorly to 
this.  None of the above-noted scars were tender to 
palpation.  Since the burr holes were covered by soft tissue 
and skin it was not possible to determine by physical 
examination their exact sizes.  Therefore, the veteran was 
examined radiologically.  One film was made with the veteran 
lying on his right side over a centimeter ruler so that the 
burr holes could be measured.  The most anterior burr hole in 
the right frontal area measured 0.5 cm by 0.8 cm and the area 
was 0.314 squared centimeters.  The most superior hole in the 
right parietal area measured 0.6 cm by 0.3 cm, which gave an 
area of 0.141 squared centimeters.  The circular hole in the 
right temporal area measured 0.9 mm in diameter, giving a 
radius of 0.45 cm and an area of 0.636 squared centimeters.  
The most posterior hole in the right parieto-occipital area 
measured 0.6 by 1.2 cm with an area of 0.566 squared 
centimeters.  The diagnosis was status post craniotomy with 
four burr holes for evacuation of a right-sided subdural 
hematoma in 1965.

After a careful review of the evidence of record, it is found 
that an increased evaluation for the veteran's service-
connected craniotomy residuals is not warranted.  The 
objective evidence noted above does not indicate that the 
craniotomy has resulted in skull loss measuring between 4.619 
and 7.355 squared centimeters.  Rather, the areas of skull 
loss measured between 0.141 and 0.636 squared centimeters.  
Clearly, these measurements do not suggest an amount of skull 
loss intermediate between those measurements needed for the 
10 and 50 percent disability evaluations noted above.  
Therefore, entitlement to an evaluation in excess of 10 
percent has not been established.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected craniotomy 
with skull loss.


ORDER

An increased evaluation for the service-connected craniotomy 
with skull loss is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

